Citation Nr: 1230454	
Decision Date: 09/06/12    Archive Date: 09/10/12

DOCKET NO.  09-09 687	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a disability rating in excess of 30 percent for bilateral pes planus with callosities and metatarsalgia (bilateral foot disability).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Postek, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1961 to July 1965.
      
This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In August 2010, the Veteran requested an informal conference with the Decision Review Officer; the conference was held in April 2011, and a transcript of the conference is of record.  In May 2012, the Veteran testified at a hearing before the Travel Board at the RO in Waco, Texas.  A transcript of the proceeding is associated with the claims file.

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim.  A review of the documents in the electronic file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue decided herein.


FINDING OF FACT

For the rating period on appeal, the Veteran's bilateral pes planus is manifested by complaints of pain and tenderness with objective evidence of marked deformity, including marked pronation, accentuated pain on manipulation and use, and tenderness of the plantar surfaces of the feet, at times noted as extreme, with symptoms not improved by use of orthopedic shoes or appliances; the medical records reflect that the Veteran's pes planus is severe to pronounced in nature.  




CONCLUSION OF LAW

The criteria for a disability rating of 50 percent, but no more, for bilateral pes planus with callosities and metatarsalgia have been approximated throughout the period of appeal.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.71a, Diagnostic Code 5276 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2011).

Proper VCAA notice must inform the claimant of any information and medical or lay evidence not of record: (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice should be provided prior to an initial unfavorable RO decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In a February 2008 letter, VA notified the Veteran of the information and evidence needed to substantiate and complete his claim, including what part of the evidence he was to provide and what part VA would attempt to obtain for him.  The letter also provided the Veteran with appropriate notice with respect to the disability rating and effective date elements of his claim.  Thereafter, the claim was initially adjudicated in June 2008.  In a July 2008 letter, the Veteran was given additional information regarding disability ratings and the criteria applicable to the Veteran's increased rating claim in compliance with a decision of the United States Court of Appeals for Veterans Claims (Court) that was subsequently vacated by the Federal Circuit.  See Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The claim was then readjudicated in the January 2009 statement of the case and in July 2010 and April 2011 supplemental statements of the case, curing any timing deficiency.  Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007).  The Board finds that VA has complied with the VCAA notification requirement.

The VCAA also requires the VA to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board notes that the Veteran's service treatment records (STRs) and identified VA and private treatment records have been associated with the claims file.  The Veteran participated in an informal conference with the Decision Review Officer and testified at a hearing before the Travel Board.  The Veteran was afforded VA examinations in connection with this claim.  These examinations, along with the other evidence of record, are fully adequate for the purposes of determining the extent of the Veteran's disability in light of the applicable diagnostic criteria.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Further, the Veteran's written statements are of record.  It appears that all known and available records relevant to the issue on appeal have been obtained and are associated with the Veteran's claim file.  The Board finds that VA has complied with the VCAA assistance requirement.

Based on the foregoing reasons, the Board finds that all necessary development has been accomplished, and appellate review may proceed without prejudice to the appellant.  Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  Analysis

The Veteran contends that he is entitled to a higher disability evaluation for his service-connected bilateral foot disability.

Disability evaluations are determined by applying the criteria in the VA Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R., Part 4 (2011).  Each disability must be viewed in relation to its history, and there must be emphasis upon the limitation of activity imposed by the disabling condition.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.

Separate evaluations may be assigned for separate periods of time based on the facts found.  In other words, the evaluations may be "staged."  Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119, 126 (2001).

Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7. 

Service connection for bilateral pes planus with callosities and metatarsalgia evaluated at 30 percent disabling under the Rating Schedule at 38 C.F.R. § 4.71a, Diagnostic Code 5276 has been in effect since January 1975.  The Veteran filed a claim for an increased rating in January 2008.

Under Diagnostic Code 5276, a 30 percent rating is assigned for severe bilateral flatfoot with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, characteristic callosities.  A 50 percent rating is assigned for pronounced bilateral flatfoot with marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo Achilles on manipulation, not improved by orthopedic shoes or appliances.

In an October 2007 VA treatment record, the Veteran reported complaints when standing for prolonged periods of time, with use of inserts providing no relief of symptoms.  On examination, there was evidence of bilateral posterior tibial tendon pain, but full strength.  On weightbearing, there was calcaneal valgus with collapsed medial arch on both feet; Hubsher's maneuver gave an arch bilaterally.  Equinus with supinatus deformity was present.  The assessment was pes planus with weak posterior tibial tendon, and the Veteran was prescribed custom inserts.

In a January 2008 VA treatment record, the Veteran reported continued complaints with standing for prolonged periods of time; daily use of the custom inserts improved the pain, but he still experienced some residual tenderness.  Examination yielded the same results as the October 2007 examination.  The assessment remained pes planus with weak posterior tibial tendon.

A February 2008 VA treatment record shows that the Veteran returned to the podiatry clinic because the inserts were not improving his symptoms.  A Richie Brace was ordered.  An MRI was ordered as well.

The Veteran underwent a VA examination in February 2008, in which he reported pain and swelling in both feet when standing and walking, but no weakness, fatigability, or flare-ups.  He also reported that use of his custom molded inserts and right ankle brace were not effective in relieving pain.  On examination, the Veteran had a limping gait bilaterally.  On both feet, there were no objective findings of painful forefoot, hindfoot, or midfoot motion, and there was no edema, instability, ulcerations, callosities, abnormal shoe wear patterns, or metatarsalgia.  Tenderness was noted in the medial tarsal-metatarsal area in both feet, but there was no tenderness over the plantar aspects of the metatarsal heads.  The Veteran had functional limitations with standing at 15 minutes and when walking 100-150 feet, pes planus with weightbearing, and forefoot pronation with flattening of the medial longitudinal arches bilaterally.  There was no pain in the tendo Achilles with manipulation bilaterally, and all toe range of motion was non-painful to 30 degrees of dorsiflexion and plantarflexion.  The diagnoses were bilateral pes planus and mild hallux valgus deformity on the right great toe.  The examiner noted that there was no effect on the Veteran's occupation because he was retired.

In a letter received in March 2008, the Veteran's wife noted that the Veteran was unable to engage in activities they once participated in together, such as travel, dancing, and playing with his grandchildren, due to his foot disability.  She also noted that he had to take a sedentary desk position at work in which he was making 40 percent less income than in his prior sales position.  In another letter received in March 2008, the Veteran's co-worker noted the complications the Veteran experienced in standing for long periods, including his request to be re-assigned to an inside sales position.  The Veteran also reported these changes to his lifestyle due to his foot disability in a letter received in March 2008.

In an April 2008 VA treatment record, MRI results showed minor tenosynovitis to the right and left tibialis posterior tendons.  In a June 2008 VA treatment record, the Veteran reported some improvement in symptoms from the combined use of the Richie Brace and inserts but continued to experience pain and tenderness.  The Veteran was given information about optional surgical correction for flat feet.

In an August 2008 letter, the Veteran's son, a medical doctor, stated that in his opinion, the Veteran's disability had increased, including a limitation in his ability to walk greater distances.  He also noted that the Veteran had diminished strength, mobility, and range of motion, considering his daily activities, especially in the last three to four years.

An August 2008 VA treatment record shows that the Veteran was ordered and fitted with custom inserts to decrease the use of braces.  He was again educated on flatfoot surgical correction, as well as the use of prosthetics if the custom inserts did not fit properly.  He was discontinued from the podiatry clinic at that time.

In March 2009, the Veteran was seen by a private doctor, Dr. J., to assess the severity of his bilateral foot disability.  The Veteran reported that he needed the use of a cane to ambulate.  On examination, the Veteran had marked pronation at the talonavicular aspect.  He experienced difficulty when trying to put the foot in normal anatomical position with subtalar joint and ankle joint neutral due to the excessive pronation.  Neuropathy symptoms were observed and noted to be possibly from either a low back problem or secondary to traction on the posterior tibial nerve, exacerbated by the excess pronation and flat feet.  The assessment was bilateral pes planus, possible related neuropathy.

The Veteran underwent a VA examination in July 2010, in which he reported constant pain in his feet that was worse with long standing; use of inserts did not help.  He also reported use of a cane for some stability, but no flare-ups, incoordination, fatigue, or lack of endurance.  The examiner noted that the Veteran voluntarily retired in 2009, drove an automobile, and was able to perform light activities of daily living.  The claims file was reviewed in conjunction with the examination.  On examination, gait was normal, and both feet exhibited a valgus stance with no evidence of abnormal weightbearing.  On both feet, toe range of motion was non-painful to 20 degrees of dorsiflexion and plantarflexion, skin was normal, and there were good peripheral pulses.  On the right foot, the Veteran had vibratory sensation at the malleoli but no sensation at the metacarpophalangeal joint; the left foot had decreased vibratory sensation at the first metacarpophalangeal joint.  Hallux valgus was present on the right big toe.  There was mild tenderness on palpation of the calcaneus, the midfoot, and the forefoot bilaterally.  The diagnoses were marked pes planus right and left foot, hallux valgus of the right big toe, and mild degenerative joint disease of the first metatarsal joints of the right and left big toe by x-ray.  The examiner opined that the Veteran's pes planus and any bony structural problems would not produce peripheral neuropathy, and therefore, it is less likely than not that any neuropathy, if present, is related to military service.

In August 2010, the Veteran was seen by another private doctor, Dr. W., for treatment of his bilateral foot disability.  A new patient treatment note provided that clinical findings were Grade IV central plantar fascia tenderness bilaterally and hallux valgus deformities bilaterally; neurologically, skin sensorium was grossly intact.  In an August 2010 treatment report, Dr. W. stated that the Veteran had been treated successfully for plantar fasciitis with cortisone injections and that he was asymptomatic.  He discussed use of orthotics and exercises with the Veteran. 

In an August 2010 written statement, the Veteran reported that the cortisone injections allowed him to use the orthopedic appliances provided by the VA, which caused a decrease in pain level and discomfort.

In an October 2010 follow-up visit with Dr. W., the Veteran reported that he had no heel pain and was able to perform walking and other physical activities without issue.  On examination, there was no heel pain on palpation, nor any pain of the plantar fascia area.

In April 2011, the Veteran participated in an informal conference with the Decision Review Officer, along with his wife.  The Veteran testified to his daily discomfort, including ongoing difficulties with standing for long periods of time and limitations on activities he used to enjoy as a result of his bilateral foot disability.  He again discussed the temporary relief from cortisone injections, which, prior to wearing off, allowed him to wear the arch supports.  The Veteran's wife also testified to the Veteran's reduced ability to do things he used to enjoy and tasks such as yard work.

On VA examination in March 2012, the Veteran reported pain on use of the feet, accentuated on use and on manipulation.  There was no evidence of swelling or characteristic calluses.  The examiner noted that the Veteran had extreme tenderness of the plantar surface bilaterally.  The Veteran's symptoms, including tenderness, were not relieved by arch supports, orthopedic shoes, or appliances.  There was evidence of decreased longitudinal arch height on weight bearing, objective evidence of marked deformity, and marked pronation, all bilaterally; marked pronation was not improved by orthopedic shoes or appliances.  On both feet, the weight-bearing line fell over or was medial to the great toe, and there was no other lower extremity deformity other than pes planus causing alteration of the weight-bearing line.  There was no evidence of inward bowing of the Achilles tendon or marked inward displacement and severe spasm of the Achilles tendon on manipulation.  The examiner noted that the Veteran constantly used a cane for his bilateral foot pain.  The diagnoses were bilateral pes planus and bilateral hallux valgus.  Although the examination report indicated that there was degenerative or traumatic arthritis documented, there was no indication of the foot/feet affected, and there was no diagnosis of such listed in the diagnosis section of the examination report.  The examiner noted that the Veteran was not unemployable due to his service-connected disability, in that he appeared to be capable of sedentary work.  He also noted that the Veteran retired voluntarily in 2009 following his company closing and resection of his neck cancer.
The Board notes that the record of the March 2012 VA examination was submitted as an exhibit at the May 2012 Travel Board hearing.  The Veteran filed a written statement waiving RO consideration of this additional evidence; the signed waiver is of record.

In a May 2012 written statement, the Veteran's representative stated that the prescribed orthotic appliances failed to improve the Veteran's bilateral foot disability, including the constant pain and discomfort.

During the May 2012 Travel Board hearing, the Veteran provided testimony to support his contention that the 30 percent rating assigned did not adequately reflect the severity of his current symptoms.  Specifically, the Veteran testified that his bilateral foot disability was not improved with orthopedic shoes or appliances and that he had significant trouble ambulating, requiring the use of a cane.  In regard to work, the Veteran indicated that he had not worked for approximately two years because his company had closed down.  When he last worked, the Veteran was moved from an outside sales job to a desk position.  He indicated that the greatest effect on his ability to work at his desk job was due to episodes of acid reflux occurring in connection with cancer.

Having carefully considered the record, the Board finds that the evidence is in equipoise as to the degree of the Veteran's bilateral foot disability - specifically, whether the current disability picture more nearly approximates the criteria for a 50 percent rating.  Throughout the period on appeal, the Veteran's bilateral foot disability is manifested by symptoms such as objective evidence of marked deformity, including marked pronation, accentuated pain on manipulation and use, tenderness of the plantar surfaces of the feet, at times noted as extreme, with symptoms not improved by use of orthopedic shoes or appliances.  The Veteran also regularly used a cane to ambulate.  The medical records, including the VA examinations and records from the Veteran's private doctors, reflect that the Veteran's pes planus is severe to pronounced in nature.  Although the Veteran exhibits symptoms relative to both the 30 and 50 percent criteria, the Board specifically notes the significant challenges the Veteran encountered in unsuccessful attempts to relieve his symptoms of pain and tenderness with the use of orthotics.  Therefore, resolving reasonable doubt in the Veteran's favor, the Board finds that a 50 percent rating is approximated for the appeal period, and the Veteran's claim is granted.  The Board notes that the Veteran had other diagnoses of foot disabilities; however, these diagnoses are not associated with the service-connected disability on appeal.

The Board has considered the impact of DeLuca v. Brown, 8 Vet. App. 202   (1995), with regard to the Veteran's pes planus.  The Court held that where an evaluation is based on limitation of motion, the question of whether pain and functional loss are additionally disabling must be considered.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2011).  However, the Court has also held that where a diagnostic code is not predicated on a limited range of motion alone, the provisions of 38 C.F.R. §§ 4.40 and 4.45, with respect to pain, do not apply.  See Johnson v. Brown, 9 Vet. App. 7, 11 (1996).  Inasmuch as Diagnostic Code 5276 is not based on limitation of motion, the provisions of 38 C.F.R. §§ 4.40, 4.45, and 4.59 do not apply.  Further, the Veteran is now assigned the maximum schedular rating of 50 percent, and a finding of pain on motion cannot result in a higher rating.  See Johnston v. Brown, 10 Vet. App. 80, 84-85 (1997).

The Board has also considered other diagnostic codes pertaining to the feet.  See Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  However, at this point, the Veteran's service-connected pes planus does not include any etiologically related components to include: weak foot, claw foot, anterior metatarsalgia, hallux valgus, hallux rigidus, hammertoe, or malunion or nonunion of the metatarsal bones.  Further, Diagnostic Code 5284 for evaluating "other" foot injuries is not for application, as the Veteran's bilateral foot disability is not a foot injury.  Even assuming that the pes planus may have been caused by trauma, Diagnostic Code 5276 is specific to the diagnosis of pes planus, under which the Veteran has been rated.  Accordingly, the other Diagnostic Codes for the foot are not for application.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5277-5284 (2011).

Additionally, the Court has recently held that a request for a total disability rating based on individual unemployability (TDIU), whether expressly raised by a claimant or reasonably raised by the record, is an attempt to obtain an appropriate rating for a disability and is part of a claim for increased compensation.  There must be cogent evidence of unemployability in the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009) (citing Comer v. Peake, 552 F.3d 1362 (Fed. Cir. 2009)).  In this case, during the May 2012 Travel Board hearing, the Veteran was asked if he was currently unemployed due to his feet, to which he replied in the negative; he was unemployed because his company closed down.  When he was working at his last desk job, he indicated that his difficulty in performing that job was due to acid reflux episodes, a non-service connected disorder.  Additionally, the March 2012 VA examination, in which the Veteran reported that he retired following the closing of his company and a procedure for his cancer, found that the Veteran was not unemployable due to his service-connected disability.  The record does reflect that the Veteran switching to the desk job resulted in a reduction in pay.  However, he has not claimed to be unemployable, nor does the record show that he is unemployable, due to his service-connected disability.  The Board accordingly finds that a claim for a TDIU is not before the Board.

Extraschedular Consideration

The Board has also considered whether referral for extraschedular consideration is suggested by the record.  There is neither evidence nor allegation of symptoms of and/or impairment due to this service-connected disability that are not encompassed by the schedular rating assigned.  There is no objective evidence that the Veteran's service-connected bilateral foot disability presents such an exceptional or unusual disability picture, with such factors as marked interference with employment or frequent periods of hospitalization, as to render application of the regular schedular standards impractical.  The symptoms reported by the Veteran are contemplated by the rating code, and the record does not reflect the Veteran missing work or being hospitalized frequently for his disability.  The functional impairment shown is fully encompassed by the schedular rating criteria.  Therefore, those criteria are not inadequate, and referral for extraschedular consideration is not warranted.  38 C.F.R. § 3.321(b); Thun v. Peake, 22 Vet. App. 111 (2008).




ORDER

Entitlement to a disability rating of 50 percent for bilateral pes planus with callosities and metatarsalgia is granted, subject to the laws and regulations governing the payment of monetary benefits.




____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


